Title: From George Washington to Brigadier General John Neilson, 2 June 1779
From: Washington, George
To: Neilson, John


        
          Sir
          Head Quarters Middlebrook 2d June 1779.
        
        I wish very much to have the information I wrote for yesterday sent me. How many boats can be drawn together—what kind—and the number of men each boat can contain? These were the principal questions. If you have obtained the answer I request it immediately.
        I also am desirous of knowing with all the precision of which the enquiry is capable—the number of men on Staten Island—where they are stationed—whether collected, or at different places—If works are thrown up at each post and their respective force in men. These things I want ascertained without delay. If you have any knowlege of the subject you will communicate it in the mean time; And use every possible means to obtain the most accurate information. I wish you to use diligence—dispatch—and secrecy—and to employ only such persons as you have reason to believe fit for the purpose. The moment you derive your intelligence you will be pleased to forward it by an express.
        I am told the fleet which carried out the troops to Virginia have returned to New-York on Saturday last—I wish to have this ascertained, and if the Troops have also returned. I am Sir Yr Most Obedt Servt
        
          Go: Washington
        
      